Case 8:17-cv-02486-CEH-SPF Document 63 Filed 10/09/18 Page 1 of 3 PageID 1082




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   BIG STIK MANUFACTURING, INC.,

         Plaintiff,

   v.

   PITBULL TOOLS AND SUPPLIES LLC,
   RICARDO CUYAR, ORLANDO AYALA, and
   R & K TOOLS AND SUPPLIES, LLC

         Defendants.

   ___________________________________________
                                                           Case No: 8:17-cv-2486-CEH-MAP
   PITBULL TOOLS AND SUPPLIES, LLC, and
   RICARDO CUYAR

         Counter-Plaintiffs,

   v.

   BIG STIK MANUFACTURING, INC., and
   ROBERT G. LOFLEY, JR.,

         Counter-Defendants.

   _____________________________________/

    JOINT MOTION TO ALLOW COUNSEL TO USE ELECTRONIC EQUIPMENT
        AND TO DISPLAY EXTENSION TOOLS IN RELATION TO CLAIM
                       CONSTRUCTION HEARING

           Plaintiff Big Stik Manufacturing, Inc., Defendants Pitbull Tools and Supplies

    LLC, Ricardo Cuyar, Orlando Ayala, and R & K Tools and Supplies, LLC, and Counter-

    Defendant, Robert G. Lofley, Jr., pursuant to Local Rule 4.11(b), hereby jointly move

    this Honorable Court for Entry of the attached “Order Permitting Use of Electronic
Case 8:17-cv-02486-CEH-SPF Document 63 Filed 10/09/18 Page 2 of 3 PageID 1083




       Equipment and for Entry into Courthouse with Extension Tools” attached hereto as

       Exhibit A,1 which provides for the following:

             1)       To permit access into the courthouse and to use the following computer

   equipment during the Claim Construction Hearing on October 17, 2018, commencing at

   10:00 a.m.:

                  a) Plaintiff – one laptop computer, two cellular telephones, and related

                      audiovisual equipment; and

                  b) Defendants – one laptop computer, two cellular telephones, and related

                      audiovisual equipment;

             2)       To permit access into the courthouse with samples of the “extension tool” of

   the type depicted in Addendum 1 to Exhibit A; and

             3)       To permit access into the courthouse and to use the above-listed computer

   equipment for testing purposes on October 16, 2018, commencing at 2:00 p.m.,2 or as soon

   thereafter as Courtroom 13A may be available.

             The parties have agreed upon the form of an order as set forth in Exhibit A hereto.

                  WHEREFORE, the Parties respectfully request the Court enter the attached
       Order in the form attached hereto as Exhibit A.


       Dated: October 9, 2018

   By: /s – /    .                                         By: /s – Ryan Corbett/
   James M. Matulis - FBN 0077429                          Ryan Corbett – FBN 36911
   jim@matulislaw.com                                      rcorbett@burr.com

   1
     The Court previously granted an Order in the same form as Exhibit A hereto in conjunction with the Claim
   Construction Hearing originally scheduled for August 17, 2018. See Dkt. 52.
   2
     This date was provided to counsel by the Courtroom Deputy.
Case 8:17-cv-02486-CEH-SPF Document 63 Filed 10/09/18 Page 3 of 3 PageID 1084




   Law Office of James Matulis                      Burr & Forman LLP
   9806 Gretna Green Drive, Suite 100               201 N Franklin St Ste 3200
   Tampa, FL 33626                                  Tampa, FL 33602-5872
   Jim@MatulisLaw.com                               United States
   Tel. (813) 451-7347                              Phone: 813-367-5740
   Attorney for Plaintiff                           Attorneys for Defendants

   Ricky L. Thacker                                 Kenneth G. Turkel – FBN 867233
   Florida Bar No. 903280                           kturkel@bajocuva.com
   McDermott & Thacker, P.A.                        Brad F. Barrios – FBN 035293
   791 W Lumsden Rd                                 bbarrios@bajocuva.com
   Brandon, FL 33511-6261                           BAJO | CUVA | COHEN | TURKEL
   ricky.mtfirm@gmail.com                           100 North Tampa Street, Suite 1900
   Tel. (813) 684-3131                              Tampa, FL 33602
   Attorneys for Plaintiffs/Counter-Defendants      Phone: (813) 443-2199
                                                    Attorneys for Defendants




                                  CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the foregoing has been furnished to all counsel

   of record via filing with the Court’s electronic filing system this 9th day of October, 2018.


                                                              /s -James Matulis/
                                                              James Matulis, Esq.
